DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-11 of copending Application No. 16/634,941 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-0749266 in view of EP-0487338 and further in view of JP09-125236.
EP-0749266 discloses an organic polymer support 2; column 9, lines 2-19), an indium oxide heating element (3; column 10, lines 2-6, column 12, line 50-column 13, line 8), supply electrodes (5; column 15, lines 26-32), heating element has a thickness between 20-200 nm (column 10, lines 2-6; column 12, line 50-column 13, line 8), support is made of one selected from polyethylene naphthalates, polyimides, polycarbonates, polyether ether ketones, and aromatic polyamides (column 9, lines 2-19), supply electrodes have a thickness of 1 µm or more (column 15, lines 26-32), a protective film disposed closer to a second principal surface than to a first principal surface (column 16, lines 7-15), a first pressure sensitive adhesive between protective film and heating element (column 6, lines 7-15), a separator (column 6, lines 20-32) and a second pressure sensitive adhesive (column 6, lines 20-32).  EP-0749266 does not disclose a heating element with a sheet resistance in a range of 10-150 Ω/sq, and wherein internal stress of heating element is 500 MPa or less, and wherein when a 4mm wide test piece of  .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-0749266 in view of EP-0487338 and JP09-125236 as applied to claim 1 above, and further in view of JP-H03107123.
EP-0749266 in view of EP-0487338 and JP09-125236 discloses all of the recited subject matter except a heating element with a specific resistance of 105 x 10-4 – 5.0 x 10-4 Ω.cm.  JP-H03107123 discloses a heating element with a specific resistance of 105 x 10-4 – 5.0 x 10-4 Ω.cm -4 – 5.0 x 10-4 Ω.cm allows for a more uniform heating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





stf								/SHAWNTINA T FUQUA/March 24, 2022						Primary Examiner, Art Unit 3761